DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/15/2021.  Claims 1-19 are still pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,667,228 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "wherein the cells are grouped into timing groups, and wherein the cells are grouped into control channel groups comprising: a primary control channel group, and a secondary control channel group comprising a control secondary cell with a secondary control channel received from the wireless device, wherein the control secondary cell is in a first timing group of the timing groups, and in response to expiration of a time alignment timer of the first timing group: stop transmission of downlink shared channel transport blocks to the wireless device via a first secondary cell in the secondary control channel group, the first secondary cell being different from the control secondary cell; and continue transmission of downlink multicast channel transport blocks to the wireless device via the first secondary cell," structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 4, 2022